DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/07/2014. It is noted, however, that applicant has not filed a certified copy of the KR 10-2014-0154200 application as required by 37 CFR 1.55.
Status of Application
Applicant’s amendments filed on 05/14/2020 have been entered.
Claims 1 and 7-12 are currently pending.
Claims 2-3 have been canceled.
Claims 8-12 have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the claim recites “an area of bright portion Y and an area of dark portion X based on relative brightness.” This limitation is indefinite, as one with ordinary skill in the art would be uncertain what would qualify as a bright portion and dark portion. The Specification does not provide further guidance on what qualifies as bright and dark portions. The Figures provided point to certain regions; however, there are regions that fall between the bright and dark range and there is no guidance in the Specification to determine what qualifies as bright or dark portions. In addition, “relative brightness” is also an indefinite term and it is uncertain what the brightness is relative to. There is no guidance in the Specification on what “relative brightness” means. Therefore, the claim is rendered indefinite due to these limitations
Claim 7 is also rejected, due to their dependency on claim 1. 
Response to Arguments
Applicant’s arguments have been fully considered.
The arguments regarding the §103 rejection have been considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781